United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                      UNITED STATES COURT OF APPEALS
                           for the Fifth Circuit                      March 14, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 04-60269



                        ANTHONY IKECHUKOU OKAFOR,

                                                                 Petitioner,

                                      VERSUS


                           ALBERTO R. GONZALES,
                     UNITED STATES ATTORNEY GENERAL,

                                                                 Respondent.



 Petition for Review of the Decision of the Board of Immigration
                             Appeals
                                 (A78 128 302)


Before HIGGINBOTHAM, DeMOSS, and OWEN, Circuit Judges.

PER CURIAM:*

      In December 1996, Anthony Ikechukou Okafor, a native and

citizen of Nigeria, entered the United States without inspection.

He married a United States citizen, Erika Lanyn Gaston, who filed

an   I-130   visa    petition    to   classify   Okafor   as   her   immediate

relative.      The   former     Immigration    and   Naturalization    Service

(“INS”) denied the petition after finding that the marriage was



      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
fraudulent.     Okafor’s appeal of that decision to the Board of

Immigration Appeals (“BIA”) is still pending.

     In May 2002, Okafor was served with a notice to appear,

charging that he was removable as an alien who entered the United

States without inspection.        Okafor and Gaston divorced soon after,

and in   July    2002,   Okafor    married   his   current   wife,   Marianne

Gonzales.     Gonzales filed another I-130 visa petition on Okafor’s

behalf on September 20, 2002.

     Okafor’s removal hearing took place on September 30, 2002. He

presented no evidence to rebut the charge that he was removable,

but requested a continuance of the proceedings.              The immigration

judge denied Okafor’s request, found him removable as charged, and

granted him voluntary departure.          The BIA affirmed the immigration

judge’s denial of continuance without discussion.              Okafor timely

appealed to this Court.

     This Court has jurisdiction because the denial of Okafor’s

request for continuance is deemed a discretionary decision by

regulation rather than by the Immigration and Nationality Act.

Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005); Manzano-Garcia

v. Gonzales, 413 F.3d 462, 466-67 (5th Cir. 2005).

     We review the BIA’s affirmance of the immigration judge’s

denial   of   Okafor’s   request    for    continuance   for   an    abuse   of

discretion.     Witter v. INS, 113 F.3d 549, 555 (5th Cir. 1997).

Okafor argues that the BIA abused its discretion because the

immigration judge should have granted Okafor a continuance to await

                                      2
the outcome of the appeal involving his first visa petition and the

possible approval of his second visa petition.

     After a thorough review of the briefs and relevant portions of

the record, we conclude that the BIA did not abuse its discretion

when it affirmed the immigration judge’s denial of Okafor’s request

for a continuance.   Therefore, we DENY the petition for review for

essentially the reasons provided in the immigration judge’s order.

DENIED.




                                 3